Citation Nr: 1427868	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  14- 03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C (also claimed as liver problems).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined that the Veteran did not submit new and material evidence sufficient to reopen his claim of entitlement to service connection for hepatitis C.  

The RO also confirmed and continued its prior denial of the Veteran's claim for entitlement to service connection for Type II diabetes mellitus.  However, the Veteran indicated in his August 2011 notice of disagreement that he was not appealing the denial of said claim.  

Additionally, while the May 2011 rating decision also determined that the Veteran did not submit new ant material evidence sufficient to reopen his claim of entitlement to service connection for hepatitis A, and a Statement of the Case was issued in November 2013 following the filing of the Veteran's notice of disagreement in August 2011, the Veteran clearly stated in his December 2013 substantive appeal that he was pursuing service connection for hepatitis C (but not for hepatitis A).  Hence, the Board has limited its discussion to the issue listed on the cover page of this decision.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed November 2005 rating decision denied service connection for hepatitis C.

2. The Veteran did not submit a timely notice of disagreement to the November 2005 rating decision, and it became final.  

3. Evidence received since the November 2005 rating decision relates an unestablished fact necessary to substantiate a claim for service connection for hepatitis C.


CONCLUSION OF LAW

1. The November 2005 rating decision, which denied service connection for hepatitis C, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the November 2005 rating decision is new and material to reopen service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Because the Board is reopening and remanding the claim, further discussion of the VCAA duties to notify and assist claimants is not necessary.  

B. Law and Analysis

1. New and Material Evidence 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied a claim for service connection for hepatitis C in August 2002, October 2002, and November 2005 rating decisions.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect to a finally-adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  New evidence means existing evidence not previously submitted to agency decision makers which is neither cumulative nor redundant.  38 C.F.R. § 3.156(a) (2013); Woehlaert v. Nicholson, 21 Vet.App. 456, 461 (2007).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  Finally, 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if [the] submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The last final rating decision denying entitlement to service connection for hepatitis C (also claimed as liver problems) was in November 2005.  The RO found that "VA treatment records show a diagnosis of hepatitis C but provides [sic] no evidence linking the condition directly to military service."  Indeed, VA examination of the liver in August 2001 diagnosed status-post hepatitis infection in the early 1970s, exact type unknown, in addition to clinically-active hepatitis C as demonstrated by the anti-hepatitis C virus and hepatitis C RNA testing.  Therefore, the Board finds that new and material evidence in this case must indicate that the currently-diagnosed hepatitis C (to include a liver problem) was incurred in service.

Evidence received subsequent to the November 2005 rating decision in relation to the Veteran's claim includes :  (1) additional service treatment records; (2) a VA authorized examination; (3) private treatment records; (4) VA treatment records; and (5) the Veteran's statements.  

With respect to service department records, 38 C.F.R. § 3.156(c)(1) (2013) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.  38 C.F.R. § 3.156(c)(3) (2013).

Duplicates of some of the Veteran's service treatment records were associated with the claims file, along with his dental records which were not previously of record.  These additional service department records are not relevant to the Veteran's claim and the provisions of 38 C.F.R. § 3.156(c)  are not for application.  The Board finds that the additional service treatment records are duplicative of evidence of record and hence are not new.  

During April 2011 VA authorized liver examination, the Veteran denied receiving any medical treatment for hepatitis.  Upon examination, there were no signs of liver disease and the liver size was normal.  Results of an acute hepatitis panel showed a positive result for "hepatitis C AB," said result to be flagged in order to enhance infectious disease tracking.  The Veteran was diagnosed with hepatitis C.  Although the examiner indicated that the problem associated with the diagnosis was hepatitis C, she concluded that the Veteran's current hepatitis C was not caused by or a result of his in-service hepatitis A or other cause.  She explained that the Veteran denied all risk factors associated with hepatitis C (contact with contaminated blood, shared needles with intravenous drug use, sexual contact, HIV-positive individuals, receiving a piercing or a tattoo in an unsterile environment, receiving a blood transfusion or an organ transplant prior to 1992, and receiving clotting factors prior to 1987).  While the examination is new, it is not material because it does not relate the diagnosed hepatitis C to service.  

Private treatment records from:  (1) Albany Internal Medicine, dated from February 2002 to July 2006; (2) Dr. Matthew Grandfast, dated from June 2006 to June 2009; (3) Phoebe Putnam Memorial Hospital, dated from June 2009 to June 2010; and (4) Bruce Houston, M.D., dated from February 2008 to September 2010; include numerous diagnoses of hepatitis C and elevated liver function tests (LFTs).  Additionally, a June 2009 radiology report from Phoebe Putnam Memorial Hospital listed an impression of diffuse increased echogenicity of the liver, may be related to fatty infiltration or hepatocellular disease, and a May 2010 upper abdominal sonogram from the same provider revealed an enlarged liver and impression of hepatomegaly with possible fatty infiltrate versus hepatocellular disease of the liver.  While new, none of the records link a currently-diagnosed disability related to hepatitis C (to include a liver problem) to service.  Hence, they are not material evidence.

Likewise, VA treatment records from the Atlanta, Dublin, and Augusta VAMCs dated from August 2001 through May 2011 include many diagnoses of hepatitis C, but do not link a currently-diagnosed disability related to hepatitis C (to include a liver problem) to service.  The Board finds once again that, although this evidence received after the November 2005 rating decision is new, it is not material to the Veteran's claim for service connection for  hepatitis C (to include liver problems).  

However, the record contains statements from the Veteran received subsequent to the November 2005 rating decision indicating that his in-service hepatitis C risk factors included air-gun inoculations.  During June 2005 VA hepatology follow-up, the Veteran stated that he "thinks he did" receive air gun inoculations.  In his September 2010 request to reopen his claim for entitlement to service connection for hepatitis C, the Veteran stated that during active service he had multiple sexual partners, abused alcohol on a daily basis, and drank contaminated water.  He concluded that he "was inoculated numerous times by Air Gun Inoculations" while serving in Germany.  Most recently, in his substantive appeal received in January 2014, Appellant stated he was seeking service connection for hepatitis C  as a result of "blood to blood contact by air guns used to give soldiers their inoculations."  He also reported that he had "never used any drugs, have never gotten a tattoo or a piercing, and the only risk factor I have for contracting hepatitis C is getting my immunizations with the same needle used on other soldiers."

Medically- recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

Furthermore, in Fast Letter 04-13 (June 29, 2004), VA's Acting Director, Compensation and Pension Service, stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence to document transmission of the hepatitis C virus with air gun injectors, it was noted such transmission is biologically plausible.

Given VA's acknowledgement that such transmission is biologically plausible, viewed in conjunction with the Veteran's statements indicating that his in-service hepatitis C risk factors included air gun inoculations as well as multiple sexual partners-which the Board finds are new and raise a reasonable possibility of substantiating the Veteran's claim for service connection for hepatitis C as this theory is new and the Court has set forth a low threshold to reopen claims-the Board finds that based on the Veteran's competent assertions there is a reasonable possibility of substantiating the claim, and that the low evidentiary threshold for reopening the claim and obtaining a VA examination has been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, 24 Vet.App. at 117.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for hepatitis C has been submitted and the claim is reopened.  However, as explained in the remand below, further development is necessary before the Board can address the merits of the Veteran's claim.


ORDER

New and material evidence having been received, service connection for hepatitis C is reopened.



REMAND

With respect to the Veteran's claim for entitlement to service connection for hepatitis C, in light of the Veteran's statements that his current hepatitis C is due to air-gun inoculations in addition to high-risk sexual activities with multiple sexual partners, as well as the admission by VA's Acting Director, Compensation and Pension Service that transmission of the hepatitis C virus by air-gun injectors was "biologically possible," the low evidentiary threshold for obtaining a VA examination has been met.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded an appropriate  VA examination to determine the etiology of his hepatitis C (to include liver disease).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file (including the Veteran's Virtual VA file) must be made available to and be reviewed by the examiner in conjunction with the requested study.  

2. The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C resulted from the claimed use of air gun injectors and/or multiple sexual partners during service.  The examiner should reconcile any opinion with the service treatment records, post-service treatment records and the Veteran's written statements (summarized herein), and particularly address his assertions of exposure to hepatitis C through air gun inoculations.
      
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of  this Veteran's medical history and the relevant medical science as applicable to this claim. If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

3. When the development requested has been completed, readjudicate the claim of service connection for hepatitis C (also claimed as liver problems) on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


